[gsatirbclifesciences1_image2.jpg]



Exhibit 10.11
RBC Life Sciences – ds suite


Executive Summary
RBC Life Sciences is on a mission, to replace the current suite of Associate
tools with a new more robust system that provides Associates with easy to use
tools that make it easy for them to run their businesses. The goal for Phase 1
will be to implement the new system with as little impact to the Associates as
possible by keeping the current look and feel consistent.


The purpose of this proposal is to work collaboratively with RBC Life Sciences
to successfully implement a robust website solution that facilitates the success
of Associates worldwide. This proposal reflects pricing to assist in the design
architecture, requirements analysis, development, configuration, integration
with multiple third party and in-house custom applications, implementation, and
on-going maintenance of the solution.


The contents of this document present a summary proposal for configuring the RBC
Life Sciences ds suite to support the current business requirements today and
allow flexibility for future success. This proposal is based on our experience
with performing these tasks previously, and is our best estimate of costs, time
and materials. Also, this proposal has been prepared based upon initial business
rules, discussions, and with no due diligence concerning the existing
application landscape or transaction process flows. Therefore assumptions have
been made and will need to be verified or removed through the requirements
gathering process.




GSATi Overview
To better serve our clients’ needs, GSATi services are fully customizable to
ensure your business success. One of the greatest benefits of GSATi is the fact
that we are a team with depth in both technical and direct selling business
disciplines. Our teams have worked together successfully for 17+ years
delivering web technology, marketing and media solutions and direct selling
business consulting.


GSATi Business and Technical Staff -“What Sets Us Apart?”
Our company culture provides for multi-cultural, multi-generational diversity
with honest, open collaboration and sharing of business and technical skills as
a team. The staff is dedicated, loyal and determined to do whatever it takes to
provide high quality, premiere services. We succeed as a team through
collaboration without compromise, all staff is fully committed to achieving the
business goal.





--------------------------------------------------------------------------------

[gsatirbclifesciences1_image1.jpg]







GSATi Executive & Technical Staff Experience for This Proposal
This proposal as delivered provides a full commitment of qualified services with
proven experience in implementing systems of this scale and even greater as a
Global Direct Selling Corporate Member and Supplier Member.


RBC Life Sciences ds suite
This engagement will include a collaborative effort in launching the RBC Life
Sciences ds suite by leveraging our highly qualified business and technical
resources and our extensive experience in Direct Selling. The resources that may
be available to work on this project include:


•
Certified Sr. Project Managers

•
Sr. Business Analysts and Business Testers

•
Sr. Marketing Designers

•
Sr. Technical Consulting Sr. Technical and Integration Architects

•
Sr. Application, ERP and Web Developers

•
Sr. Infrastructure Engineers to include Network, Servers, Databases,
Specializing in Virtual Environments, High Availability Environments, Disaster
Recovery and Business Continuity



Professional Services GSATi Staff
The GSATi executive management team provides direction on all GSATi strategic
partner projects for business and technical oversight.


•
Cindy Tysinger, CEO, Founder

•
Will Turner, Sr. Director Application Development

•
Jason Bodor, Sr. Director Business Strategy

•
Erik Bodor, Sr. Director Technology Services

•
Bill Kendall, Sr. Director Marketing & Media

•
Layne Marshall, Application Development Manager



GSATi Proposal:
Based on our understanding of the requirements from RBC Life Sciences to date,
GSATi is proposing the costs involved with implementing the ds suite system as
follows:





--------------------------------------------------------------------------------

[gsatirbclifesciences1_image1.jpg]







ds suite
Duration
Cost
Phase 1 – RBC Life Sciences ds suite
5 Months
*$350,000
Base DNN Platform Purchase
 
**TBD
Platform to be purchased from supplier in the name of RBC Life Sciences
 
(Per Server Per Year License)
 
Platform Suite Customization
$220,500
RBC Life Sciences ds suite
 
Apply Current System UI Look and Feel
 
Reports (Current State Corporate and Associate Reports)
 
Associate Back Office
 
Replicated Websites
 
Order Management
 
Commissions Engine
 
Site Administration
 
Social Media Integration (Phase 1 functionality TBD)
 
Registration and Role Based Access / SSO
 
Software Architecture, Design, Configuration, and Implementation
 
Integration with Third Party Applications (Payment Gateways, Address
 
Verification, Tax Services, 3PLs)
 
Systems Administration
$50,000
Payment Integration
 
Standard Fulfillment/Shipping Integration
 
Marketing Services
***$25,000
Website replacement of current UI/UX
 
Project Management, Business Analysis, Quality Management
$54,500
Requirements Gathering
Project Planning and Implementation
Infrastructure Architecture, Design, and Implementation



*Price is an estimate based on current requirements communicated to GSATi by
Client. This estimate is based on our past experience in project
implementations. Costs may vary for additional services and will be determined
in the “Requirements Gathering Phase” of the project before work on project
development begins. Costs will not exceed this estimate without prior approval
by the Client.
**DNN Licenses are available in two options for ds suite implementations –
Professional and Enterprise. Pricing for the Enterprise edition starts at $7,500
per year/web server. Discounts are available for multi-year, multi-server
implementations. Professional editions are approximately 50% less. Version will
be determined by completion of requirements gathering process.
***Marketing budget is based on providing support to create near-exact design
templates in the ds suite platform.
A finalized cost estimate will be completed and approved after the Requirements
Gathering Phase is complete. Current estimate for completion – January 2014.



--------------------------------------------------------------------------------

[gsatirbclifesciences1_image1.jpg]





ds suite
Duration
Cost
Phase 2 – RBC Life Sciences ds suite
5 Months
*$360,000
Platform Suite Customization
 
**$270,500
RBC Life Sciences ds suite
 
Apply Current System UI Look and Feel
 
Reports (Current State Corporate and Associate Reports – Phase 2)
 
Inventory Management
 
Corporate CRM
 
Site Administration
 
Registration and Role Based Access / SSO
 
Responsive Design
 
Marketing Services
***$52,000
Website and Responsive Design based on current UI/UX
 
Project Management, Business Analysis, Quality Management
$37,500
Requirements Gathering
Project Planning and Implementation
Infrastructure Architecture, Design, and Implementation


*Price is an estimate based on current requirements communicated to GSATi by
Client. This estimate is based on our past experience in project
implementations. Costs may vary for additional services and will be determined
in the “Requirements Gathering Phase” of the project before work on project
development begins. Costs will not exceed this estimate without prior approval
by the Client.
***Marketing budget is based on providing support to create responsive mobile
designs from current RBC Life Sciences web site in the ds suite platform.
**A finalized cost estimate will be completed and approved after the
Requirements Gathering Phase is complete. Current estimate for completion – May
2014.

Payment Terms
Phase 1 $350,000     5 Months (December 2013 through April 2014)    $70,000 per
month
Phase2 $360,000     5 Months (May 2014 through September 2014)    $72,000 per
month
 




--------------------------------------------------------------------------------

[gsatirbclifesciences1_image1.jpg]





Additional Services
Additional services are available for professional and executive consulting
services in Direct Selling, Business, Marketing and Technical functions to
assist in services not included in the defined scope. These services are
provided on a time and materials basis using the following rates:

•
Development        $125

•
Development Manager/Director        $150

•
Business Analyst/Software QA Test    $125

•
Project Management        $150

•
Executive Consulting        $200

•
Production Design & Media        $125

•
Design Manager/Director        $150


Proposal Assumptions
RBC Life Sciences will assist GSATi in providing access to the RBC internal
resources and documentation as needed to succeed in this engagement. Resources
include RBC resources with significant knowledge of business and technical
processes. GSATi realizes that a goal of this project is to limit the impact to
internal RBC resources, and will ensure we limit impact as much as possible.
Majority of the work will be performed remotely.
Costs may vary based on integration requirements. Proposal does not include
integration activities outside of the integration with third party and custom
internal applications with application programming interfaces (API).
If client elects to not implement the proposed Vertex tax solution recommended
by GSATi, GSATi anticipates additional scope in order to interface with the
various internal custom applications yet to be defined. GSATi also anticipates
potential performance challenges in interfacing with the aforementioned internal
custom applications during the real-time transaction processing.
Costs and estimates may change based on detailed requirements gathering.
Estimates provided are based on experience in typical implementations, and are
not provided as actual costs. Completion of Phase 1 of the project by May 2014
is dependent on having completed and agreed upon detailed requirements by
January 2014.
Phase 1
Final requirements for Phase 1 of the ds suite implementation will be determined
in requirements gathering through December 2013.
The RBC Life Sciences ds suite will not include redesign or modifications to
current RBC Life Sciences web site design.
All translation services will be provided by RBC Life Sciences, and dependency
on these translations could impact the delivery schedule of web content for all
markets.


Phase 2



--------------------------------------------------------------------------------

[gsatirbclifesciences1_image1.jpg]



Final requirements for Phase 2 of the ds suite implementation will be determined
from requirements gathering beginning after development kickoff for Phase 1.
RBC Life Sciences is responsible for final oversight of all relationships
between third party vendors involved in the current RBC Life Sciences
application landscape, and for which RBC Life Sciences is responsible for the
contractual relationship.
GSATi will provide project oversight for development and implementation
including integration with third party vendors. Hosting fees to be included in
separate proposal. High-availability hosting fees are currently estimated at a
one-time charge of
$10,000 for equipment and set-up, and an ongoing maintenance charge not to
exceed $10,000 per month. These fees will be finalized after requirements
gathering and due diligence and assume a 36-month contract.

Services Statement of Work
IN WITNESS WHEREOF, this Statement of Work (SOW) has been entered into by and
between GSAT, Inc (“GSATi”) and RBC Life Sciences (Client) effective December 1,
2013 and to remain in effect until written notice is provided by the other
party. By signing below, each party acknowledges that it has read this SOW, and
agrees to be bound to the terms and conditions of the SOW. Please initial all
pages of this SOW where a signature is not required.

Client Invoice Information
Name of Client




RBC Life Sciences
Contact Name
(This person receives invoices under this work order):


Don Clark
Street Address:


2301 Crown Ct
Irving, TX 75038
Contact E-mail Address: don.clark@rbclifesciences.com
Contact Phone: 1(604) 638-6840
Invoicing
We will invoice you for services performed and expenses incurred as agreed upon
in Terms and Conditions #3. Our invoices for payment will be directed to your
representative for payment at the address shown above. Please indicate a
Purchase Order No. (if any):     
Commencement Date
This SOW will commence on 12/01/13 or the date we begin providing the services,
whichever is earlier.






--------------------------------------------------------------------------------

[gsatirbclifesciences1_image1.jpg]







Statement of Work Terms and Conditions
Project Delivery: While GSATi will exercise due care in providing its
professional services, no warranty is provided and no liability will be assumed.
The professional services estimate above is only an estimate.
Business Hours: GSATi’s regular business hours are from 8:00 AM to 5:00 PM,
Monday through Friday, excluding holidays. Services requested outside of regular
hours must be mutually agreed upon or after hour rates may apply.
Payment: GSATi payments and payment schedules are included in each final work
agreement with GSATi and client. All GSATi invoices are due within 10 days of
receipt. Invoices may be delivered via regular mail or electronically via
e-mail.
Confidentiality: It is understood that during the course of our relationship,
both parties may necessarily be exposed to confidential and/or proprietary
information belonging to the other party. As a result, it is agreed that both
Client and GSATi will not disclose this information to any outside parties and
will limit disclosure among their employees or contractors to those to which the
disclosure is essential.
Non-Solicitation: It is further understood that for the course of our business
relationship, and for a term of one year thereafter, neither Client nor GSATi
will solicit each other’s employees to perform services or accept employment
without the express written consent of the other.
Rate Adjustment: Please note that GSATi does review and adjust rates
periodically and will give 30 days’ notification of a rate change. The rates
noted on this SOW are guaranteed through December 31, 2014.
Payment Application: GSATi Consulting Hours cannot be used for payment to a
third party, software, hardware, enhancement plans, third party applications,
support or maintenance.
By signing below, the parties acknowledge and agree to be bound to the statement
of work and terms of the agreement of this proposal.
Client
GSAT, Inc
Signature
Signature
/s/ Steven E Brown
/s/ Jason P Bodor
Name of person signing (please print)
Name of person signing (please print)
Steven E Brown
Jason P Bodor
Title
Title
President
Senior Director of Business Strategy and Finance
Signature date
Signature date
03 December 2013
04 December 2013




--------------------------------------------------------------------------------

[gsatirbclifesciences1_image1.jpg]








